DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 10-15 in the reply filed on 3/7/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high value of the coefficient C” in claim 6 is a relative term which renders the claim indefinite. The term “high value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how high of a value will meet the claim limitation.
Claim 13 recites the limitation "the termination condition" in line 3.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a termination condition.  For purposes of examination, the limitation will be interpreted as “a termination condition”
Claims 7, 13, and 15 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (WO 2011/071069, machine translation referenced herein).
Regarding Claims 1 and 8:  Kishimoto teaches a cleaning method comprising:
processing a substrate under a substrate processing condition in a chamber (pg. 3, fifth paragraph);
acquiring light emission intensity data (pg. 5, fifth paragraph) by performing cleaning of an interior of the chamber based on cleaning conditions which are different from each other (pg. 3, seventh paragraph 4; pg. 4, sixth paragraph teaches that the cleaning is based on an Ar flow rate and a NF3 flow rate);
performing a step of evaluating the cleaning conditions based on the light emission intensity data, and a step of selecting the cleaning conditions based on the evaluation of the cleaning condition (pg. 4, paragraph 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (WO 2011/071069, machine translation referenced herein) as applied to Claim 1 above, and further in view of Ludviksson (US 2004/0221957).
Regarding Claim 2: Kishimoto teaches the elements of Claim 1, as discussed above, but does not expressly disclose acquiring a temporal transition of light emission intensity having a bright line spectrum wavelength of an element contained in a reaction product generated when the substrate is processed.  However, Ludviksson teaches that when a plasma process, such as a cleaning process, occurs in a processing chamber, light is generated by the plasma process occurring in the chamber. Ludviksson teaches that an optical detector detects transmission of the light intensity to monitor the process being performed in the chamber and correlate it to a status of the cleaning process in the chamber [0031-0033].   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto by acquiring a temporal transition of light emission intensity having a bright line spectrum wavelength of an element contained in a reaction product in order to monitor the status of the cleaning process, as suggested by Ludviksson.

Claims 3-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (WO 2011/071069, machine translation referenced herein) as applied to Claim 1 above, and further in view of Smith, Jr. et al. (US 6,090,302).
Regarding Claim 3:  Kishimoto teaches the elements of Claim 1, as discussed above.  Kishimoto further shows the graphed light emission intensity data (Fig. 13), but does not expressly disclose fitting the data to a function.  However, Smith teaches a similar method of chamber cleaning, wherein once a plot of emission intensity versus time has been established, a function may be fitted to the data to define the desired portion of the data (col. 107, line66 – col. 108, line 18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto by fitting a function to the data to define the desired portion of the plotted data, as suggested by Smith.
Regarding Claims 4 and 5:  Kishimoto and Smith teach the elements of Claim 3 as discussed above. They do not expressly disclose the tanh function as claimed.  However, Kishimoto teaches plotting the emission intensity as a function of time (Fig. 13).  Smith teaches fitting a function to intensity data to define the data.  Therefore, it would be within ordinary skill in the art to determine a mathematical relationship based on routine experimental data, and the claimed calculation would have been obvious through such experimentation.
Regarding Claim 6: Kishimoto and Smith teach the elements of Claim 5 as discussed above, but do not expressly disclose selecting cleaning condition having a high value of the coefficient C of the time T of the tanh function.  However, it is understood that in general, as the time increases, cleaning increases.  One of ordinary skill in the art would have found it obvious to select higher values of the time coefficient on order to enhance the cleaning efficiency.
Regarding Claim 7:  Kishimoto and Smith teach the elements of Claim 6 as discussed above.  Kishimoto further teaches the cleaning conditions include at least gas flow rate (pg. 3, seventh paragraph 4; pg. 4, sixth paragraph teaches that the cleaning is based on an Ar flow rate and a NF3 flow rate).
Regarding Claim 12:  Kishimoto and Smith teach the elements of Claim 5 as discussed above.  Kishimoto does not expressly disclose determining termination based on a coefficient C of the time T, as claimed.  However, it is well known in the art that cleaning efficiency is affected by time.   One of ordinary skill in the art would have found it obvious to determine a termination condition when a coefficient C of the time T reaches a threshold value, and terminating the evaluation when the termination condition is met, in order to sufficiently clean the chamber.
Regarding Claim 13:  Kishimoto and Smith teach the elements of Claim 6 as discussed above. Kishimoto further teaches performing a step of changing the cleaning conditions (pg. 4, sixth paragraph).  Kishimoto does not expressly disclose a termination condition is determined based on whether or not the step of changing the cleaning conditions is performed a predetermined number of times.  However, Kishimoto teaches that the conditions are changed a plurality of times to clean a plurality of regions within the chamber (pg. 4, ninth paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto by determining a termination condition based on whether or not the step of changing cleaning conditions is repeated a predetermined number of times in order to ensure that all regions of the chamber are cleaned. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (WO 2011/071069, machine translation referenced herein) as applied to Claim 1 above, and further in view of Ozaki et al. (US 2007/0163617).
Regarding Claim 10:  Kishimoto teaches the elements of Claim 1 as discussed above.  Kishimoto teaches a mounting table (Fig. 1, element 12), but does not expressly disclose mounting a dummy wafer as claimed.  However, Ozaki teaches that it is known to mount a dummy wafer on the mounting table of the processing chamber to protect the mounting table during cleaning [0076].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto by mounting a dummy wafer on the mounting table to protect the mounting table during cleaning, as suggested by Ozaki.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (WO 2011/071069, machine translation referenced herein) as applied to Claim 1 above, and further in view of Nishijima (US 2017/0338084).
Regarding Claim 11: Kishimoto teaches the elements of Claim 1 as discussed above.  Kishimoto further teaches that the cleaning conditions include at least a flow rate of a gas.  Kishimoto further teaches that the chamber includes an upper electrode installed on a ceiling portion of the chamber, but does not expressly disclose inner and outer electrode supports and the edge ring.  However, Nishijima teaches a plasma processing chamber comprising an upper electrode with an inner electrode support (element 21i) and an outer electrode support (element 21o), wherein the inner electrode support includes an inner gas flow hole (element 25) and an outer gas flow hole (element 26), wherein a first variable power source (element 41)  is connected to the inner electrode support, a second variable power source (element 40) is connected to the outer electrode support,  and wherein a third variable power source (element 30) is connected to the edge ring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto to provide a processing chamber having the claimed features in order to control the plasma density during processing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (WO 2011/071069, machine translation referenced herein) as applied to Claim 1 above, and further in view of Atsushi (JP 2003-277935; machine translation referenced herein).
Regarding Claim 14:  Kishimoto teaches the elements of Claim 1 as discussed above., but does not expressly disclose using a cleaning condition estimated by a parameter estimation part using data stored in a data storage part when cleaning is first performed.  However, Atsushi teaches a similar chamber cleaning method wherein when cleaning of the chamber is first executed, a cleaning condition estimated by a parameter estimation part using data stored in a data storage part is used [0014-0018].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto by using a cleaning condition estimated by a parameter estimation part using data stored in a storage part to begin cleaning, as suggested by Atsushi.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (WO 2011/071069, machine translation referenced herein) and Smith, Jr. et al. (US 6,090,302) as applied to Claim 13 above, and further in view of Atsushi (JP 2003-277935; machine translation referenced herein).
Regarding Claim 15:  Kishimoto and Smith teach the elements of Claim 13 as discussed above.  Kishimoto does not expressly disclose the changed cleaning condition is estimated by a parameter estimation part using data stored in a data storage part.  However, Atsushi teaches the use of cleaning conditions estimated by a parameter estimation part and stored in a data storage part to achieve cleaning without excess or deficiency [0014-0018].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto by using cleaning conditions estimated by a parameter estimation part using data stored in a data storage part in order to achieve efficient cleaning without excess or deficiency, as suggested by Atsushi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714